NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILFIDO EDUARDO CALDERON,                       No.    17-73016

                Petitioner,                     Agency No. A205-321-290

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Wilfido Eduardo Calderon, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny

the petition for review.

      In his opening brief, Calderon does not challenge the agency’s denial of

CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

Thus, we deny the petition for review as to Calderon’s CAT claim.

      As to withholding of removal, Calderon does not challenge the agency’s

finding that he failed to establish past persecution. See id. Substantial evidence

supports the agency’s determination that Calderon failed to establish a clear

probability of future persecution in Guatemala. See Tamang v. Holder, 598 F.3d

1083, 1094-95 (9th Cir. 2010) (fear of future persecution was not objectively

reasonable). Thus, Calderon’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     17-73016